THE THIRTEENTH COURT OF APPEALS

                                     13-17-00259-CV


                  Cessna Aircraft Company and Textron Aviation Inc.
                                         v.
                                  Jorge Garcia, et al.


                                    On Appeal from the
                       93rd District Court of Hidalgo County, Texas
                              Trial Cause No. C-2917-16-B


                                      JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court should be AFFIRMED. The Court

orders the judgment of the trial court AFFIRMED. Costs of the appeal are adjudged

against appellants.

      We further order this decision certified below for observance.

December 19, 2018